Citation Nr: 0808329	
Decision Date: 03/12/08    Archive Date: 03/20/08

DOCKET NO.  06-08 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a bilateral knee 
disorder.

5.  Entitlement to service connection for memory 
loss/headaches due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from September 1983 
to June 1986; and from December 1986 to September 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2005 rating decision of the 
Philadelphia, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  


FINDINGS OF FACT

1.  There is no medical evidence showing that the veteran has 
been diagnosed with either bilateral hearing loss for VA 
compensation purposes, or for tinnitus.  

2.  The veteran did not sustain any injuries to his knees 
during his periods of active duty and bilateral Osgood-
Schlatter's disease is not shown by competent medical 
evidence to have a nexus to service.  

3.  Headaches and memory loss were diagnosed as 
tension/stress headaches and memory loss due to sleep 
problems, and not linked to an undiagnosed illness.  There is 
no competent medical evidence etiologically relating either 
headaches or memory loss complaints to service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred or aggravated 
while on active duty, and a sensorineural hearing loss may 
not be presumed to have been so incurred.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 
(2007).  

2.  Tinnitus was not incurred in or aggravated while on 
active duty.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107; 38 
C.F.R. §§ 3.102, 3.159, 3.303.  

3.  A bilateral knee disorder was not incurred or aggravated 
while on active duty, and bilateral knee arthritis may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309.  

4.  The veteran's memory loss/headaches are not 
manifestations of an undiagnosed illness; nor were they 
incurred or aggravated by service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1117, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.317 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in June 2004, 
July 2004, October 2004 and December 2004 correspondence of 
the information and evidence needed to substantiate and 
complete a claim, to include notice of what part of that 
evidence is to be provided by the claimant, and notice of 
what part VA will attempt to obtain.  VA has fulfilled its 
duty to assist the claimant in obtaining identified and 
available evidence needed to substantiate a claim, and as 
warranted by law, affording VA examinations.  VA informed the 
claimant of the need to submit all pertinent evidence in his 
possession, and provided adequate notice of how disability 
ratings and effective dates are assigned.  While the veteran 
may not have received full notice prior to the initial 
decision, after notice was provided the claimant was afforded 
a meaningful opportunity to participate in the adjudication 
of the claims, and the claims were readjudicated in an April 
2006 statement of the case.  The claimant was provided the 
opportunity to present pertinent evidence and testimony.  In 
sum, there is no evidence of any VA error in notifying or 
assisting the veteran that reasonably affects the fairness of 
this adjudication.   

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes his written contentions, service 
treatment records, VA medical records, private medical 
records, and lay statements.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the veteran or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
each claim and what the evidence in the claims file shows, or 
fails to show, with respect to each claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may also be warranted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Arthritis and/or sensorineural hearing loss, if manifest to a 
degree of 10 percent within one year after separation from 
active duty, may be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  



Bilateral Hearing Loss and Tinnitus

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.  

While the veteran reported a hearing loss at separation, his 
service treatment records, including three audiograms, do not 
show that he was diagnosed with either a hearing disability 
or tinnitus during his periods of active duty.  His hearing 
was within normal limits at his July 1992 separation 
examination.

The appellant's ears were clinically evaluated as normal at a 
November 1992 VA examination, and he did not report either 
hearing loss or tinnitus.  

Although it was noted in his reports that he was routinely 
exposed to hazardous noise, it was also reported that he wore 
hearing protection and he was not shown to have experienced 
any hearing loss.  The veteran has not submitted any medical 
evidence showing either that he has a hearing impairment as 
defined by 38 C.F.R. § 3.385 (2007), or that he has been 
diagnosed with tinnitus.  In the absence of a diagnosis of 
bilateral hearing loss by VA standards or tinnitus, the Board 
concludes that service connection for these disabilities 
cannot be granted.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) (in the absence of proof of a present 
disability there can be no valid claim); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992) (service connection 
may not be granted unless a current disability exists).  

Bilateral Knee Disorder

The service treatment records from the veteran's periods of 
active duty do not show any treatment for knee injuries, or a 
diagnosis of any chronic knee disabilities.  Records from the 
Orthopedic Institute of Pennsylvania and the Frederick Evelyn 
Health Center show that the veteran was seen for complaints 
of right and left knee pain on various occasions.  A 
September 1995 x-ray report showed that the veteran had 
Osgood-Schlatter's disease in the right knee.  A November 
1996 report showed that the veteran was diagnosed with 
patellar tendonitis secondary to ossicle formation due to 
Osgood-Schlatter's disease of the left knee.  

The private and VA treatment records, however, do not include 
any opinion linking either a right or a left knee disorder to 
the veteran's military service.  These medical records also 
do not reveal competent evidence of compensably disabling 
knee degenerative joint disease in either knee within a year 
of the veteran's separation from active duty.  While there is 
evidence of current right and left knee disabilities, 
diagnosed as Osgood-Schlatter's disease, without competent 
evidence linking the currently diagnosed knee disorders to 
his service, the benefit sought on appeal cannot be granted.  

The Board acknowledges the veteran's assertions that he 
injured his right knee while unloading a generator and he re-
injured it when he was involved in an automobile accident in 
service.  However, the clinical reports from the motor 
vehicle accident do not show any complaints of an injury to 
his knee, and the remainder of the service records are also 
negative for any knee injuries.  As such, the preponderance 
of the evidence is against the claim.  Consequently, the 
claim for service connection for a bilateral knee disorder is 
denied.  

Memory Loss/Headaches

Under section 1117 of Title 38, United States Code, VA may 
compensate any Persian Gulf War veteran suffering from a 
chronic disability resulting from an undiagnosed illness, or 
combination of undiagnosed illnesses, which became manifest 
either during active duty in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more within a presumptive period following service 
in the Southwest Asia theater of operations during the 
Persian Gulf War.  

VA implementing regulation 38 C.F.R. § 3.317 provides that, 
for a disability to be presumed to have been incurred in 
service, the disability must have become manifest either 
during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2006; and by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  

The veteran's service treatment records are devoid of 
complaints, treatment, findings, or diagnoses of a headache 
disorder or any memory loss.  

The June 2004 VA neurological examination report and July 
2004 addendum did not conclude that the veteran's memory loss 
and headaches were due to an undiagnosed illness.  In fact, 
his symptoms were attributed to a lack of sleep which 
resulted from his back pain.  An April 2005 VA outpatient 
treatment note also indicated that the veteran's headaches 
were consistent with stress/tension headaches.  Consequently, 
the record shows that the veteran has a diagnosed illness, 
i.e., tension headaches as well as a clinically explained 
reason for his memory loss, i.e., lack of sleep due to pain.  
The provisions of 38 C.F.R. § 3.317 are therefore not for 
application.  That is, if the veteran has a diagnosed 
illness, by definition he does not have an undiagnosed 
illness.  

There is also no competent evidence showing that the 
veteran's headaches/memory loss began during his terms of 
service; that they were aggravated during those terms of 
service; or that they are otherwise causally related to his 
service.  Therefore, after considering all of the evidence of 
record, the Board concludes that service connection for 
headaches/memory loss is not warranted.  

Conclusion

While the veteran and his family members contend that his 
disabilities either began in or are otherwise related to his 
periods of active duty, the Board notes that their statements 
do not constitute competent evidence of a medical nexus 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992) (Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.)  The veteran has not submitted the 
necessary medical statements to support his contentions.  

ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.  

Service connection for a bilateral knee disorder is denied.  

Service connection for memory loss/headaches due to an 
undiagnosed illness is denied.  


REMAND

Of record are December 14, 1990 orders assigning the veteran 
to Headquarters and Headquarters Company, Third Brigade, 
Third Infantry in support of Operation Desert Storm.  Later 
that day the appellant was assigned to Headquarters and 
Headquarters Company, First Battalion, Seventh Infantry.  
Subsequent to the end of the ground war component of Desert 
Storm the veteran was awarded the right to wear the First 
Armored Division's combat patch.  

The veteran alleges that while serving in Operation Desert 
Storm his unit was involved in the ground assault into Iraq, 
and his unit was assaulted by enemy fire.  His team 
reportedly suffered shrapnel injuries.  He noted that the 
approximate date of these incidents was late February 1991.  
The RO determined that the incidents were not specific enough 
to warrant a verification attempt by the U.S. Army and Joint 
Services Records Research Center (JSRRC.  The Board 
disagrees.  In light of the short time frame, the Board finds 
that an attempt should be made to research the veteran's unit 
records to ascertain the level of combat that he may have 
been exposed to during his tour of duty in Iraq.  
Consequently, a remand is necessary.  

In this latter regard, the undersigned takes note of the fact 
that the Army awarded the Valorous Unit Award for actions 
during Desert Storm to the Third "Phantom" Brigade, Third 
Infantry.  The citation noted that the unit distinguished 
itself as the Advanced Guard Brigade of the First Armored 
Division during offensive operations against the Iraqi 
Republican Guard Forces Command during Operation Desert Storm 
from 24 to 28 February 1991.  As an attached Brigade 
consisting, in pertinent part, units which included the First 
Battalion, Seventh Infantry, the Third Brigade led the First 
Armored Division and VII Corps' main attack against the 
Republican Guard Forces Command.  Further, on 25 February, 
the Brigade conduced a 110 kilometer movement to contact to 
destroy elements of the Iraqi 26th Infantry Division 
resulting in the capture of 299 enemy prisoners of war.  On 
February 26, the Brigade was ordered to attack east to gain 
contact with and destroy another Iraqi Republic Guard unit in 
zone.  The Third Brigade began an aggressive and continuous 
movement to contact which covered 74 kilometers in twelve and 
a half hours, while fighting multiple engagements throughout 
the day and night with elements of the Fifty-Second, 
Seventeenth, Adnan, and Tawakalna Divisions.   See 
http://www.globalsecurity.org/military/agency/army/3id-
3bde.htm.  

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); Bell v. Derwinski, 2 Vet. App. 611 
(1992) (VA medical records are in constructive possession of 
the agency, and must be obtained if the material could be 
determinative of the claim).  

Accordingly, the case is REMANDED for the following action:  

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for PTSD since 
January 2006.  After securing any 
necessary release, the RO should obtain 
these records.  

2.  The RO should contact the veteran and 
allow him the opportunity to provide any 
additional information regarding his 
claimed stressors.  

3.  The RO should contact the JSRRC and 
request any existing information related 
to the incidents reported by the veteran 
during his period of service in Iraq in 
February 1991.  

4.  If, and only if, any of the veteran's 
alleged stressors is confirmed, he should 
be scheduled for a VA examination to 
ascertain whether he has PTSD as a result 
of any verified stressor.  The examiner 
must review the entire claims file in 
conjunction with the examination.  All 
studies or tests deemed necessary should 
be conducted.  The examiner should be 
advised by the RO as to the verified 
stressor(s).  If PTSD is present, the 
examiner should indicate whether it is at 
least as likely as not (is there a 50/50 
chance) that the veteran's PTSD may be 
linked to the verified in-service 
stressor(s).  

5.  After the development requested above 
has been completed to the extent possible, 
the issue of entitlement to service 
connection for PTSD should be 
readjudicated.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


